ROSS, Circuit Judge
(dissenting). I am unable to agree to the judgment in this case. As shown in the opinion, the appellant entered the United States April 1, 1912, was arrested May 22, 1914, on the ground that he was not entitled to be in this country, and, after trial, was ordered deported March 26, 1915, which was within the 3-year period fixed by the act of Congress referred to in the opinion. No effort on the part of the appellant appears to have been made during that 3-year period to stay any of the proceedings under the statute; so it is unnecessary to consider what, if any, effect should properly he given to any such action on the part of the person against whom the deportation proceedings were taken. The fact, therefore, remains, that the appellant was not deported within the period fixed by Congress for such action, and upon the expiration of that period I am of the opinion that he was entitled to a discharge from custody. If he could he held in custody one day thereafter, I am unable to understand how any court can fix the limit to such further imprisonment, for no court has any power of legislation; and that is purely a matter of legislation, in my opinion. If the 3-year period fixed by Congress for the arrest and deportation of such persons as the appellant should be extended, it is for Congress, and Congress only, to fix the time.